—Appeal and cross appeal from a judgment of Supreme Court, Monroe County (Siracuse, J.), entered October 11, 2000, which, inter alia, ordered a public sale of the subject premises.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by deleting therefrom the provision that plaintiff, William F. Roberts, is liable to defendants William B. Morse Lumber Company, Wm B Morse Lumber Co., doing business as Wm B Morse and Sons, Morse Sash and Door, and Otis Lumber for a single payment of $60,000 and by deleting that part of the order that was incorporated by reference and that provided that plaintiff, William F. Roberts, is liable to defendants William B. Morse Lumber Company, Wm B Morse Lumber Co., doing business as Wm B Morse and Sons, Morse Sash and Door, and Otis *795Lumber for the single sum of $60,000 and as modified the judgment is affirmed without costs.
Same memorandum as in Roberts v Cobblestone Homes of Rochester ([appeal No. 2] 291 AD2d 786 [decided herewith]). Present — Wisner, J.P., Hurlbutt, Kehoe and Burns, JJ.